Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF LETTER AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, Inland Real Estate Acquisitions, Inc., an
Illinois corporation, (“Assignor”), hereby assigns to IREIT Layton Pointe,
L.L.C., a Delaware limited liability company (“Assignee”), all of Assignor’s
right, title and interest as a party to that certain Letter Agreement dated June
24, 2014 (as amended, the “Purchase Agreement”) by and between Assignor, as the
buyer, and Layton Pointe, L.C., a Utah limited liability company, and Eagle
Pointe Financial Group, Inc., a Utah corporation, collectively as the seller,
with respect to the purchase and sale of certain real property and improvements
listed on Exhibit A attached hereto and as further described in the Purchase
Agreement (“Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property; provided,
however, Assignor agrees to remain liable under the Purchase Agreement as if
Assignor is still a party to such Purchase Agreement.

 

This Assignment is effective as of the 4th day of August, 2014.

 

ASSIGNOR:  

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

              By: /s/ Lou Quilici     Name: Lou Quilici     Its: SRVP          
ASSIGNEE:  

IREIT Layton Pointe, L.L.C., a Delaware

Limited liability company

              By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

                By: /s/ Marcia L. Grant       Name: Marcia L. Grant       Its:
Assistant Secretary

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

PARCEL 1

 

All of Lot 1, HARRIS POINTE SUBDIVISION, LAYTON CITY, according to the Official
Plat thereof, recorded in the Office of the County Recorder of DAVIS County,
State of Utah.

 

Tax Parcel No. 09-371-0001

 

 

PARCEL 5

 

BEGINNING ON THE NORTH LINE OF ANTELOPE DRIVE AT A POINT THAT IS NORTH 89º55'10"
EAST 1851.10 FEET AND NORTH 00º10'30" EAST 46.67 FEET FROM THE SOUTHWEST CORNER
OF SECTION 8, TOWNSHIP 4 NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN; AND
RUNNING THENCE NORTH 00º10'30" EAST 211.92 FEET; THENCE NORTH 89º55'10" EAST
148.06 FEET; THENCE SOUTH 00º10'30" WEST 211.92 FEET TO SAID NORTH LINE OF
ANTELOPE DRIVE; THENCE SOUTH 89º55'10" WEST 148.06 FEET ALONG SAID NORTH LINE TO
THE POINT OF BEGINNING.

 

Tax Parcel No. 09-036-0061

 

 

PARCEL 6

 

BEGINNING ON THE NORTH LINE OF ANTELOPE DRIVE AT A POINT THAT IS NORTH 89º55'10"
EAST 1832.60 FEET AND NORTH 00º10'30" EAST 46.67 FEET FROM THE SOUTHWEST CORNER
OF SECTION 8, TOWNSHIP 4 NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN;
THENCE NORTH 00º10'30" EAST 70.00 FEET; THENCE SOUTH 89º49'30" EAST 18.50 FEET;
THENCE SOUTH 00º10'30" WEST 69.92 FEET TO THE NORTH LINE OF SAID ANTELOPE DRIVE;
THENCE SOUTH 89º55'10" WEST 18.50 FEET ALONG SAID NORTH LINE TO THE POINT OF
BEGINNING.

 

Tax Parcel No. 09-036-0062

 

